DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 4-11, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Yang et al. (US 10726306) and Chen et al. (US 2020/0175375) do not explicitly disclose a computer vision system comprising: one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions, wherein execution of the instructions by the one or more processors causes the one or more computing devices to: receive an image comprising an object at a neural network architecture; identify, using a region proposal network of the neural network architecture, at least one proposal corresponding to the object in the image; segment the at least one proposal into a plurality of sub-regions, a first group of sub-regions are predicted to belong to the object in the image and a second group of sub-regions are predicted to belong to a background portion of the image; generate, using a dense local regression network of the neural network architecture, separate offset information based on each of the plurality of sub- regions, wherein the offset information for each sub-region comprises a separate prediction for localizing the object in the image, the dense local regression network is configured to generate binary overlap predictions that predict whether the plurality of sub-regions belong to the object in the image or the background portion of the image; and 2Response to Non-Final Office Action mailed July 15, 2021 U.S. Application No. 16/845,343 generate, using the dense local regression network of the neural network architecture, a final localization prediction for the object in the image based, at least in part, on the offset information generated for the plurality of sub-regions, the offset information utilized to generate the final localization prediction only includes the offset information associated with the first group of sub-regions and does not include the offset information associated with the second group of sub-regions, as amended, render the claims allowable over prior arts.
The closest prior arts, do not explicitly disclose, a computer vision system comprising: one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions, wherein execution of the instructions by the one or more processors causes the one or more computing devices to: receive an image comprising an object at a neural network architecture; identify, using a region proposal network of the neural network architecture, at least one proposal corresponding to the object in the image, the neural network architecture includes a discriminative region-of-interest (Rol) pooling network, the discriminative Rol pooling network is configured to classify the at least one proposal in the image by: segmenting the at least one proposal into a second group of sub- regions; executing an offset prediction function to predict offsets corresponding to the second group of sub-regions; analyzing features included in the second group of sub-regions; and executing an adaptive weight pooling function to assign weights to the features; 9Response to Non-Final Office Action mailed July 15, 2021 U.S. Application No. 16/845,343 segment the at least one proposal into a plurality of sub-regions; generate, using a dense local regression network of the neural network architecture, separate offset information based on each of the plurality of sub- regions, wherein the offset information for each sub-region comprises a separate prediction for localizing the object in the image; and generate, using the dense local regression network of the neural network architecture, a final localization prediction for the object in the image based, at least in part, on the offset information generated for the plurality of sub-regions, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/30/2021